67 F.3d 298
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lindsay SAINTIL, a/k/a Gregorie Michelin, Defendant-Appellant.
No. 95-6638.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.October 4, 1995.

Lindsay Saintil, Appellant Pro Se.  David Bernard Smith, Assistant United States Attorney, Greensboro, NC, for Appellee.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Lindsay Saintil appeals from the district court's order denying his motion for return of seized property under Fed.R.Crim.P. 41(e).  Saintil claimed that he never received notice of the forfeiture proceedings.  The district court agreed that notice was defective and vacated the forfeiture order.  However, instead of ordering his property returned, the district court concluded that the proper course would be to begin the proceedings anew and provide Saintil the opportunity to respond.  Because the proceedings are, therefore, still ongoing in the district court, the order is not appealable.


2
This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


3
Accordingly, we dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 Saintil may note a new appeal once a final order has been entered by the district court after he has responded to the forfeiture proceedings